Citation Nr: 1738112	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  11-30 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for facial numbness with difficulty swallowing, claimed as secondary to service-connected status post cervical discectomy at the level of C3 and C4.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from September 1977 to September 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned at an April 2015 Travel Board hearing.  The hearing transcript is of record.  

In June 2015, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  A January 2016 RO decision granted service connection for mechanical pharyngeal dysphagia (claimed as facial numbness with difficulty swallowing), as secondary to the service-connected disability of status post cervical diskectomy, C3-C4.

2.  Facial numbness was not present in service or for years thereafter, and is not etiologically related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for dismissal of the appeal regarding the issue of entitlement to service connection for mechanical pharyngeal dysphagia (claimed as difficulty swallowing), as secondary to service-connected status post cervical discectomy at the level of C3 and C4, have been met.  38 U.S.C.A. § 7105 (West 2014).

2.  Facial numbness was not incurred in or aggravated by active service, and it is not proximately due to, the result of or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Mechanical Pharyngeal Dysphagia (Difficulty Swallowing)

In a January 2016 rating decision, the RO granted service connection for mechanical pharyngeal dysphagia (claimed as difficulty swallowing), as secondary to the service-connected status post cervical diskectomy, C3-C4.  As such, this benefit sought has been granted in full.  Therefore, the Board finds that this aspect of the Veteran's appeal has been satisfied and there remains no issue in controversy.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  In light of the Veteran's full grant of benefits, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the appeal regarding the issue of entitlement to service connection for difficulty swallowing, as secondary to the service-connected status post cervical discectomy at the level of C3 and C4, is dismissed.

Facial Numbness

Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 
(lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2016); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Factual Background and Analysis

The record reflects that the Veteran underwent a cervical discectomy with fusion procedure at C3-4 level in December 2007.  The residuals of the surgery were service-connected in a February 2009 rating decision.  The Veteran contends that he has facial numbness and swelling in his face that goes down his neck, which is secondary to the residuals of the discectomy.  Specifically, he has reported that the numbness started immediately after the discectomy surgery and the problem has persisted.  The Veteran has also reported that his neurosurgeon informed him that there are a lot of nerves through the neck and it is inevitable that some will wind up being cut when there is a surgery of the neck.

Service treatment records are negative for evidence of facial numbness or difficulty swallowing.  

Records from the Salem VA Medical Center dated from December 2009 show reports of numbness, tingling and hypersensitivity to the right neck, jaw and face, as well as some dysphagia, since the Veteran's neck surgery in December 2007.  A March 2010 biphasic esophagogram was normal.  A referral for speech  pathology was given to further evaluate the Veteran's condition; however, records indicate that he cancelled his appointments.

On VA examination in August 2009, there were no complaints of numbness, tingling or hypersensitivity to the neck or face, and no complaint of dysphagia.

Subsequent VA treatment records dated in June 2010 show the Veteran was seen for a barium swallow study.  The examiner noted mild mechanical pharyngeal dysphagia.  Symptoms were noted to be episodic, bolus and event dependent.  The examiner opined that this could have been secondary to mechanical deficits or other factors, but eventually concluded that a determination could not be made during that study.

Progress notes from private physician, Dr. J.M. dated in June 2013, indicate that the Veteran's history of trouble swallowing solid foods, beginning right after his discectomy surgery.  The Veteran reported never obtaining any relief from swallowing.  A laryngoscopy was performed, which noted the posterior pharyngeal wall had a bulge over the spine hardware in the upper pharynx.  The assessment was dysphagia, pharyngeal phase, which the doctor stated occurred from the hardware of his spinal fusion.  General examination of the skin indicated it was warm and moist and without lesions, rashes and ulcers.

A VA medical opinion, which considered all the medical evidence of record, including the October 2015 cranial nerves examination, was submitted in January 2016.  The VA examiner opined that it is less likely than not that the Veteran's claimed facial numbness with difficulty swallowing (mechanical pharyngeal dysphagia) was directly related to, caused by and/or aggravated by his "direct" time in military service because of a lack of objective, medically-based, clinical evidence.  

The examiner also noted that although the Veteran presented with numerous complaints during active duty, including cough, sore throat, laryngitis with cold, sinusitis, otitis externa/media and pharyngitis, the pathophysiology of these types of upper respiratory conditions are related to acute, self-limited and transient infections and inflammatory process, to include bacterial and/or viral, rather than neuromuscular complications following postoperative cervical arthrodesis and disc decompression.  Therefore, the examiner opined that it is less likely than not that the claimed facial numbness with difficulty swallowing (mechanical pharyngeal dysphagia) is directly related to, caused by and/or aggravated by his time in military service because of the lack of objective, pathophysiologic correlation between the causes of upper respiratory infections and inflammatory process of the throat, sinuses and ear, versus neuromuscular injury following cervical arthrodesis and disc decompression.  Thus, the examiner opined that it is less likely than not that the Veteran's claimed mechanical dysphagia and fascial numbness were related to, caused by, had its direct onset, and/or was aggravated by his military service.

The January 2016 examiner also opined that it is less likely than not that the claimed facial numbness is related to, caused by and/or aggravated by the 2007 cervical procedure because of the lack of objective, medically-based, clinical evidence to support cranial nerves and/or superficial nerve damaged following surgery.  In rendering the opinion, the examiner noted that on October 2015 examination, the Veteran demonstrated normal and intact cranial nerves 2 through 12, as well as normal cerebellar function, to include coordination testing, and no clinical evidence of tremors.  Examination findings were also normal for sensory and motor findings of cranial nerve function, notwithstanding the Veteran's subjective reports of facial numbness.  

There is no other medical evidence of record, VA or private, which indicates that --the Veteran has facial numbness related to his cervical discectomy or the service-connected residuals of the surgery.

The Veteran is competent to report the symptoms of his disability, and he has attributed his current complaints of facial numbness to his cervical surgery.  However, it would require medical expertise to diagnose cranial nerve impairment or to say that any current facial numbness had its onset during or as a result of service, or was caused or aggravated by a service-connected disability.  The Veteran, as a layperson, is not qualified to diagnose facial numbness or to render an opinion concerning the medical cause of his claimed facial numbness.  38 C.F.R. § 3.159(a)(1),(2) (2016); Jandreau, supra.

Based on these findings, the Board concludes that facial numbness was not incurred in or aggravated by service and is not proximately due to or the result of a service-connected disability, and this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.


ORDER

The claim of entitlement to service connection for mechanical pharyngeal dysphagia, claimed as difficulty swallowing, as secondary to the service-connected status post cervical discectomy at the level of C3 and C4, is dismissed.

Service connection for facial numbness is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


